Citation Nr: 1505070	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  10-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1971 to July 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective October 28, 2008.

In an April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge by videoconference from the RO. The Veteran withdrew the request in writing in May 2010.  38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is manifested by numeric designations of impairment of not greater than Level I in the right ear and Level I in the left ear during the entire period of time covered by this appeal. 

2.  The Veteran experiences difficulty hearing conversation and audio from telephones and television but the hearing disability does not impair safe performance of household chores, daily personal activities, and operation of a motor vehicle. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appealed the initially assigned rating for his service-connected bilateral hearing loss.   Notice is not required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted and an initial rating was assigned in the October 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration disability examination and adjudication records, and relevant VA medical records have been associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran underwent VA audiometric examinations in October 2008, July 2009, December 2010, and December 2013, and the results have been included in the claims file.  The examinations involved an accurate summary of the history, a thorough clinical examination in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

With respect to directions issued in a July 2014 Board remand, the Appeals Management Center (AMC) considered the additional evidence identified by the Board and issued a supplemental statement of the case in November 2014 with an appropriate opportunity to respond.  The Board finds that the AMC substantially complied with the mandates of its remand. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.
  
The Veteran served as a U.S. Navy seaman with duty aboard a destroyer escort.  He contended in an October 2009 notice of disagreement that his bilateral hearing loss is more severe than is contemplated by initial noncompensable rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  These averages are entered into a table of the rating schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
The alternative methods of rating exceptional patterns of hearing impairment set forth in 38 C.F.R. § 4.86.  These alternate methods apply when the puretone threshold is 55 decibels or more at each specified frequency or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  Neither criterion is applicable in this case.  38 C.F.R. § 4.86 (b).  

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records and the Veteran's competent and credible lay statements confirm the Veteran's military occupation and service aboard a destroyer escort that included exposure to noise from deck guns and machinery.  In October 2009, the RO granted service connection and assigned a noncompensable rating, effective the date of claim on October 28, 2008.  VA treatment and Social Security records showed the Veteran's reports of employment as a salesman and bus driver until 2002 and again starting in 2011.

In the four VA examinations listed above and in outpatient treatment records, the examiners and clinicians noted the Veteran's report of difficulty hearing conversation on the telephone, in social situations, and from passengers on his bus.  He also reported that he had difficulty hearing the audio from a television and had been told that he spoke too loudly.  VA compensation and pension examiners and audiometry clinicians have diagnosed bilateral mild to moderate sensorineural hearing loss.  The Veteran was issued VA hearing aids in October 2008 and reported that he needs to use them at all times.   






The audiometric test results and application of the data to the applicable rating tables are summarized below. 
.  

Examination 
 Date
Source
Ear
Puretone Threshold
Average (decibels)
Speech Discrimination
(percent)
Table VI
Result 
Table VII
Result
10/2008
VA
R
L
36.25
36.25
92
92
I
I
zero
7/2009
VA
R
L
30.00
35.00
96
96
I
I
zero
12/2010
VA
R
L
45.00
42.50
94
94
I
I
zero
12/2013
VA
R
L
41.25
48.75
98
100
I
I
zero


The Board concludes that an initial or staged compensable rating for bilateral hearing loss is not warranted at any time during the period covered by this appeal.  As shown above, the rating method results in a noncompensable rating at the time of each of the examinations of record.  The Veteran has difficulty hearing conversations, television, telephone, and bus passengers, and the examiners in December 2010 and December 2013 noted that the hearing loss does impact his daily activities such as driving a bus, attending to daily activities, and the use of the telephone or entertainment devices but only to the extent that he must use his hearing aids.  He is not precluded from any activities including operation of a motor vehicle.  

The Board concludes that the rating criteria adequately contemplate the Veteran's symptoms because higher ratings are available for more severe hearing loss and because the Veteran's subjective symptoms are not so unusual as to make the test criteria inapplicable.  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." Factors such as hearing difficulty at various levels are clearly contemplated in the Schedule and provided for in the evaluations assigned herein. What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected hearing loss have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate. The Board therefore has determined that an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


